Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 15, filed 11/17/21, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1, 10, 33 has been withdrawn. 

Applicant's arguments with respect to claims 1-6, 8-16 and 33-36, filed 11/17/21, have been fully considered but they are not persuasive. 

On page 16-19 of the applicant’s response, the applicant argues that “Because of the huge difference between the 3G mobile telecommunications system of 2009’s and the 5G system of QUALCOMM, the applicant submits that there is no technical motivation for those skilled in the art to combine the solutions”.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. 5G systems are a technical evolution of systems past, including 3G systems. Concepts learned by engineers and those of ordinary skill in the art of the past have been added on and modified to bring us to the 5G systems. This is the case with technology throughout time. Today’s systems are because of an evolution of learning from our past. Simply because the systems are different is not a reason features from one cannot be implemented in another. Lastly, the feature of resource configuration and time gaps in communication is not particular to one technology. Both 5G and 3G systems have resources that are configured (as evidenced in both QUALCOMM and Kazmi references). Therefore, as the claim language reads, Kazmi does teach the argued limitations and is combinable with QUALCOMM.

On page 16-19 of the applicant’s response, the applicant argues that Kazmi fails to disclose, teach or suggest that the first/second time interval is predetermined in advance by both the user equipment and network device.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. For clarity the examiner would like to point out that the claim language simply states “predetermined first time interval” and “predetermined second time interval” with no further language on the origin. The examiner will use the broadest reasonable interpretation which includes a time interval determined any time before that instant moment. In Kazmi, [0068]-[0070] Fig 7, the Gaps are idle gaps and can be established in several different ways including static idle gaps, dynamic periodic gaps and semi-dynamic gaps. These gap patterns are configured by the network, making them predetermined [0004-0008]. Therefore, as the claim language reads, Kazmi does teach the argued limitations and is combinable with QUALCOMM.

/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469